PER CURIAM.
In these cases we find no error in the rulings and opinion of the District Court. The fact that the cotton in dispute was found in the possession of the bankrupts is controlling. On the claims made therefor the duty of the bankruptcy court was to turn it over to the rightful possessor, the Canal-Louisiana Bank & Trust Company, the only lawful pledgee of the same. If the cotton or the warehouse receipts-even had been retained by the Commercial National Bank, a different case-might have been presented. *
The petition to revise is denied. The decree appealed from is affirmed.